Citation Nr: 1629522	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder (claimed as arthritis), including as secondary to service-connected hypertension.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for neuropathy of the legs (also claimed as poor circulation), including as secondary to service-connected hypertension.

4.  Entitlement to a rating in excess of 10 percent for hypertension.  

5.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with schizoaffective disorder, alcohol use disorder, and cocaine use disorder, rated 30 percent disabling prior to November 30, 2015, and 70 percent disabling from November 30, 2015.  

6.  Entitlement to an effective date prior to October 22, 2010, for the grant of service connection for PTSD with schizoaffective disorder, alcohol use disorder, and cocaine use disorder.  

7.  Entitlement to total disability due to individual unemployability (TDIU), prior to November 17, 2015.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1980 to February 1984.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.    

The Veteran testified in support of all claims during a hearing held before the undersigned Veterans Law Judge at the RO in April 2016.  The Board took jurisdiction of the issues as to which there was a question whether they were on appeal.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claim of entitlement to service connection for neuropathy of the legs (also claimed as poor circulation), including as secondary to service-connected hypertension, is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In a VA Form 21-526b, Veteran's Supplemental Claim, dated August 2011, the Veteran is raising a claim of entitlement to service connection for peripheral artery disease secondary to service-connected hypertension.  This matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A bilateral knee disorder is not related to the Veteran's active service or service-connected hypertension.

2.  Arthritis of the knees did not manifest to a compensable degree within a year of the Veteran's discharge from service.

3.  A back disorder is not related to the Veteran's active service.

4.  The Veteran's hypertension manifests as diastolic pressure readings predominantly less than 110 and systolic pressure readings predominantly less than 200.

5.  The rating criteria adequately describe the level of severity and symptomatology of the Veteran's hypertension.

6.  The Veteran filed to reopen a claim for service connection for an acquired psychiatric disability, which was denied in a December 2008 rating decision.  It was not appealed and became final.

7.  On October 22, 2010, the RO received the Veteran's request to reopen his claim for an acquired psychiatric disability, which was ultimately granted with an assigned effective date of October 22, 2010.

8.  There is no other document after the December 2008 rating decision or prior to October 22, 2010, that can be construed as a claim, formal or informal, for service connection for this disability.

9.  The evidence of record shows that since the grant of service connection, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as severe irritability, impulse control issues, intrusive thoughts, suicidal ideation and inability to maintain effective relationships in most instances.  

10.  The Veteran's PTSD precludes him from obtaining and maintaining substantial gainful activity during the entire appeal period.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by his secondary to service-connected hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

2.  A back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The criteria for entitlement to a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.104, Diagnostic Code (DC) 7101 (2015).  

4.  The criteria for an earlier effective date for service connection for PTSD with schizoaffective disorder, alcohol use disorder, and cocaine use disability are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400 (2015).

5.  The criteria for an initial rating of 70 percent, but no greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  The criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, including during his April 2016 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal was inadequate.  No further notification or assistance is thus necessary.   

Analysis

The Veteran seeks service connection for disorders affecting both of his knees and back.  He also seeks a rating in excess of 10 percent for his service-connected hypertension.  As explained below, the evidence of record does not rise to the level of equipoise for these claims.   

Service Connection 

The Veteran contends that his service-connected high blood pressure caused him to develop poor circulation in his legs and associated body pain, including in his back and knees, possibly attributable to peripheral artery disease.  His assertions in this regard raise claims for service connection for back and bilateral knee disorders on a secondary basis, as related to a service-connected disability.  As the Veteran initially claimed entitlement to service connection for arthritis of the knees and was seen for knee complaints in service, the record also raises a claim for service connection for a bilateral knee disorder on direct and presumptive bases, as related to service.

There is no disputing the Veteran currently has bilateral knee and back conditions.  VA and private treatment records dated since July 2005 and a report of a VA examination conducted in April 2010 include diagnoses of back, right knee and left knee abnormalities such as central spinal stenosis, degenerative changes in the thoracic spine w/ kyphosis, narrowing of the medial compartments and spurring of the patellae, bilaterally, chronic pain affecting, in part, the back and knees, and osteoarthritis of the knees.  

To be granted service connection for knee and back conditions on any of the bases mentioned, however, evidence must satisfy additional criteria.  See 38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.310 (2015).  More specifically, to prevail in this claim on a secondary basis, the evidence must establish that a current knee and/or back disability is proximately due to, or aggravated by, a service-connected disease or injury, in this case, hypertension.  38 C.F.R. § 3.310.  

Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail in such a case, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With regard to the arthritis, a disease considered chronic, service connection may be granted on a presumptive basis if it manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Here, the evidence fails to satisfy the in-service incurrence and/or nexus element(s) of a claim for service connection, whether pursued on a direct or secondary basis.  Service treatment records reflect that the Veteran sought treatment for left knee complaints during service in 1981.  X-rays taken of the other knee, presumably by mistake, showed no abnormalities.  The Veteran never expressed any back complaints and on separation from service, an examiner noted no knee or back abnormalities.  

The Veteran is service connected for hypertension, as alleged, but there is no competent evidence of record relating any current knee or back disorder to that hypertension or otherwise to the Veteran's active service, or establishing that the Veteran has arthritis of the knees, which manifested within of year of his discharge from service.  

According to available post-service treatment records, the Veteran first reported back problems, not associated with any injury, in mid-2005, decades after the Veteran was diagnosed with hypertension (1983) and discharged from service (1984).  He continued to intermittently report back problems during the years that followed and, in June 2008, underwent testing that revealed thoracic spine abnormalities.  During treatment visits for back complaints, no medical professional related the complaints to the Veteran's active service or his service-connected hypertension.  

The Veteran first reported knee problems in early 2008 and, in 2010, a medical professional noted osteoarthritis of the knees.  Again, during treatment visits for such problems, no such professional related any knee disorder to the Veteran's active service, including the documented knee complaints, or his service-connected hypertension.  To the contrary, medical professionals ruled out such relationships.  

In January 2010, during a VA examination, the Veteran attributed leg pain - assumed to encompass his knees - to his hypertension, but the VA examiner did not confirm this relationship.  He noted that no doctor had diagnosed the Veteran with vascular disease and that the pain to which the Veteran referred could be due to back pain or neuropathy, the latter discussed below in the REMAND portion of this decision.  In April 2004, during another VA examination, an examiner attributed the Veteran's bilateral knee disorder to age.   

The Veteran's assertions linking his back and knee disorders to his service-connected hypertension remain the only evidence of record providing the necessary nexus in this case and, unfortunately, this evidence may not be considered competent.  Although the Veteran is competent to report when he began experiencing pain in his back and knees, as pain is capable of lay observation, he has no specialized training or expertise in medicine to address the etiology of this disabilities, which can be complex.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  Rather, these disabilities are amenable to opinions from suitably qualified medical professionals.  

In light of the foregoing, the Board concludes that bilateral knee and back disorders were not incurred in or aggravated by service.  It further concludes that the bilateral knee disorder may not be presumed to have been incurred in service and is not proximately due to, the result of, or aggravated by the Veteran's service-connected hypertension.  Inasmuch as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 


Increased Rating

The Veteran seeks a rating in excess of 10 percent for his hypertension on the basis that this condition has worsened.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Schedular

The RO has rated the Veteran's hypertension as 10 percent disabling pursuant to DC 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension).  This DC provides that a 10 percent rating is assignable for diastolic pressure of predominantly 100 or more, or; systolic pressure of predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assignable for diastolic pressure of predominantly 110 or more, or; systolic pressure of predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101. 

Here, the Veteran's hypertension disability picture more nearly approximates the criteria for the 10 percent rating that is currently assigned.  Although the Veteran's hypertension necessitates the regular use of medication, it manifests as diastolic pressure readings predominantly less than 110 and systolic pressure readings predominantly less than 200. 

According to available treatment records and reports of VA examinations conducted during the course of this appeal, the Veteran has had his blood pressure read on hundreds of occasions.  Since 1999, however, his highest blood pressure reading has been 163/109.  

Beginning in 2003, medical professionals occasionally mentioned that the Veteran's hypertension was uncontrolled or poorly controlled, resulting in complaints of dizziness, and, at worst, during these time periods, he had diastolic pressure readings of 100 and systolic pressure readings in the 170s.  More frequently than not, however, his diastolic pressure readings have been lower than 100 and his systolic pressure readings have been lower than 150.  For instance, during VA examinations conducted in October 2008, January 2010 and April 2016, he had readings of 140/80, 120/90, 120/80, 122/77, 140/80 and 140/82.

Hypertension of this degree - significantly less severe than is required for a 20 percent rating - is appropriately rated as 10 percent disabling under DC 7101.  There is simply no evidence of diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.

PTSD

The issue of a correct initial rating for Veteran's PTSD is before the Board.  The Veteran's PTSD is currently evaluated as 30 percent disabling prior to November 30, 2015, and 70 percent disabling from November 30, 2015, pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2015). For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent rating from during the entire appeal period, but no higher.

Under Diagnostic Code 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); suicidal ideation and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

A review of the medical evidence (to include the May 2013 and May 2016 VA examination reports), combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD caused occupational and social impairment with, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for the entire period on appeal.  Symptoms as noted by the VA examiner in May 2013 include: depressed mood, anxiety, chronic sleep impairment, memory loss, flattened affect, disturbances of motivation, difficulty in establishing in maintaining effective work and social relationships, suicidal ideation and impaired impulse control.  The May 2016 examination contains similar findings.  
The Board finds the Veteran's symptoms warrant a 70 percent evaluation.  38 C.F.R. § 4.130, DC 9411.

The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

This includes the Veteran's ability to maintain a relationship for six years.  He and his partner live together.  In his May 2016 examination, the Veteran indicated the partner, "keeps [him] out of trouble, we talk, we have fun."  Thus, the Board finds that this does not show total social impairment. 

Extraschedular 

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, in various written statements, the Veteran has asserted that multiple service-connected disabilities, to include his hypertension, interfere with his ability to work, thereby raising the question of whether he is entitled to an increased rating for his hypertension on an extraschedular basis.  Referral for extraschedular consideration is not, however, necessary as the rating criteria adequately describe the level of severity and symptomatology of the Veteran's hypertension and PTSD.  Such criteria contemplate the level of control of the hypertension secondary to the use of medication and the degree to which a lack of control would cause disabling symptomatology, including dizziness and any other symptom associated with high blood pressure.  In addition, the criteria for psychiatric ratings take into account both occupational and social impairment, due to a variety of symptoms.  

Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his disability picture change.  38 C.F.R. § 4.1.  At present, however, the previously noted rating is the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

Effective date

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 
38 C.F.R. § 3.400(q), (r) (2015).

A rating decision becomes final if an appeal is not timely perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).  

The record reveals that the Veteran's claim to reopen the issue of service connection for an acquired psychiatric disorder was denied in a December 2008 rating decision.  This decision was not appealed and no new and material evidence was submitted within in 1 year of the decision; therefore it is final.  As indicated above, final determinations will be accepted as correct in the absence of CUE.  When service connection is granted after reopening a claim, the Board is precluded from reaching back to the date of the original claim or claims as possible effective dates.  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on his earlier claim, he would have to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There has been no allegation of CUE here, which much be specifically pled.  Andre v. West, 14 Vet. App. 7 (2000).  As the Board is not deciding a CUE motion, there will be no prejudice to the Veteran if he brings such a motion in the future.  

The Board is quite sympathetic to the Veteran's argument.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, the effective date of an award based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  There also has not been no specific allegation of CUE in any particular VA decision.  Andre, supra.  Therefore, an effective date earlier than October 22, 2010, for the grant of PTSD, is not warranted.  This appeal for an earlier effective date must be denied.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, his PTSD is rated 70 percent disabling since the grant of service connection, which meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that his PTSD symptoms have precluded gainful employment for the entire period on appeal.  The evidence shows his irritability and anger would negatively impact relationships with co-workers and with potential clients or customers.  He also has difficulty maintaining concentration, which would negatively impact his ability to complete tasks, meet deadlines, multitask, or undergo detailed tasks.  He has extreme anxiety and suspiciousness, as well as truncated concentration.  Further, records from the Social Security Administration (SSA) show his condition causes difficulty with concentration, remembering, and completing tasks.  The Veteran would have difficulty maintaining attention and concentration, maintaining a regular schedule, learning new tasks, performing complex tasks independently, learning adequately while relating to others and dealing with stress; the SSA found him unable to work.  The Veteran has reported a history of anger, aggression, social withdrawal, hyper vigilance, and difficulty getting along with others with would affect his ability to function in an occupational environment.  Accordingly, a TDIU is granted.


ORDER

Service connection for a bilateral knee disorder (claimed as arthritis), including as secondary to service-connected hypertension, is denied.

Service connection for a back disorder is denied.

A rating in excess of 10 percent for hypertension is denied.  

An effective date earlier than October 22, 2010, for the grant of service connection for PTSD with schizoaffective disorder, alcohol use disorder, and cocaine use disorder, is denied.  

An initial rating of 70 percent, but no higher, for PTSD with schizoaffective disorder, alcohol use disorder, and cocaine use disorder is granted.  

A TDIU is granted since the grant of service connection for PTSD.  

REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for neuropathy of the legs, (also claimed as poor circulation), including as secondary to service-connected hypertension, but additional action is necessary before the Board proceeds.  

The Veteran claims that he has had leg problems since service.  Indeed service treatment records show that, during service in 1981 and 1983, the Veteran reported leg symptoms.  In 1981, he sought treatment for leg cramps and pain in his legs, including down the back of one thigh, the latter of which reportedly manifested a couple of weeks prior to enlistment.  Allegedly, when the problems initially manifested, he had a job as a security guard, the duties of which necessitated long hours of standing on his feet.  A treatment provider noted a puffed out vein, severe pain on palpation, limited range of motion and an abnormal gait.  He attributed these symptoms to varicose veins.  Subsequently, based on the Veteran's reported history of a leg injury during physical training, treatment providers attributed reported leg pain to a pulled muscle and/or mild tendonitis.  Post-service treatment records confirm continued complaints of leg pain, some of which have been attributed to the Veteran's diabetes, diagnosed in 1999, or back problems.  

During the course of this appeal, VA assisted the Veteran by affording him VA examinations in support of his appeal.  Unfortunately, however, the reports of these examinations are inadequate to decide this claim.  None includes a discussion on whether the Veteran's bilateral leg problems, claimed as poor circulation, are due to, or initially manifested during service as, the documented in-service leg complaints.  

Accordingly, these claims are REMANDED for the following action:

1.Afford the Veteran a VA examination of his legs for the purpose of determining the etiology of any bilateral leg disability shown to exist.  Advise the examiner to perform all necessary diagnostic testing and then follow these instructions. 

a.  Record in detail the Veteran's history of leg symptoms, including before, during and after service.  

b.  Review the electronic record, paying particular attention to the Veteran's service treatment records, which include documented leg complaints, and post-service treatment records, which include additional leg complaints and diabetes mellitus and hypertension diagnoses.  

c.  Diagnose all leg disorders shown to exist on examination, or which were diagnosed during the course of this appeal, including, if appropriate, peripheral artery disease.

d.  Accepting as competent any reports of lay-observable leg symptomatology, offer an opinion as to whether the Veteran's leg disorder(s) initially manifested during service, including as the documented in-service leg pain and cramping.   

e.  If not, offer an opinion as to whether the Veteran's current leg disorder(s) is(are) at least as likely as not (50 percent or greater probability) otherwise related to his active service, including his hypertension, first shown during that time period, or any other symptoms that could be considered early manifestations of his diabetes mellitus.   

f.  If not, offer an opinion as to whether the Veteran's current leg disorder(s) preexisted service and worsened therein.

g.  If not, offer an opinion as to whether and to what extent the Veteran's current leg disorder is aggravated by his service-connected hypertension. 

h.  Provide rationale, with references to the record, for the opinions expressed.  

i.  If an opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

2.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


